NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 2, 2020 *
                                 Decided April 8, 2020

                                         Before

                           DIANE P. WOOD, Chief Judge

                           JOEL M. FLAUM, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

No. 19-1736

NATHANIEL JACKSON,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 12-cv-1084

ALTON ANGUS, et al.,                            Michael M. Mihm,
    Defendants-Appellees.                       Judge.



                                       ORDER

       This is the second time that Nathaniel Jackson’s lawsuit—his third against staff at
Pontiac and Dixon Correctional Facilities—comes to us on appeal. Jackson maintains
that prison staff violated his constitutional rights when they transferred him twice to
Dixon Special Treatment Center for mental-health treatment against his will.
See 42 U.S.C. § 1983. In a prior decision, we vacated the entry of summary judgment on

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1736                                                                        Page 2

claim-preclusion grounds and remanded the case for further proceedings on Jackson’s
claims (1) that certain mental-health officials at Pontiac and Dixon violated his due
process rights during the transfers and (2) that, during the second transfer, Pontiac’s
tactical team used excessive force when extracting him from his cell. See Jackson v.
Angus, 686 F. App’x 367 (7th Cir. 2017). On remand, the district court entered summary
judgment for the remaining defendants. Jackson appeals, and we affirm.

       During Jackson’s incarceration from 2002 to 2016, various mental health
professionals diagnosed him with serious mental illnesses (including schizophrenia and
psychotic disorder), and he was transferred between different prisons several times—
sometimes at his request and other times involuntarily. This suit concerns his last two
transfers (in March 2011 and July 2012), over his objections, from Pontiac to Dixon
Special Treatment Center (STC)—a unit specializing in mental-health care. See ILL.
ADMIN. CODE 415.20(k).

       In late 2010, Jackson was placed in segregation at Pontiac with a psychiatric
referral for paranoid behavior. Soon after, Dr. Alton Angus, a psychologist, attempted
to evaluate his mental-health status and needs. But Jackson refused to discuss his
mental-health history, accused Dr. Angus of harassing him, and threatened the
psychologist with a lawsuit. Dr. Angus conferred with other mental-health staff about
where to house Jackson after his release from segregation and determined that he
needed a mental-health placement.

       A few days later, Dr. José Mathews, a Pontiac staff psychiatrist, recommended
Jackson’s transfer to Dixon STC. After reviewing Jackson’s medical records and
interviewing him in his cell (Jackson refused to come out), Dr. Mathews diagnosed
paranoid schizophrenia, paranoid personality disorder, and possible delusional
disorder. Jackson was not a danger to anyone, Dr. Mathews concluded, but he would
struggle to adjust to general population because of his paranoid behavior. If Jackson did
not consent to the transfer, Dr. Mathews asked the Placement Review Board to consider
sending him to Dixon STC against his will.

       Dr. Angus then delivered a written notice of the transfer to Jackson’s cell and
sought his consent. Jackson refused. Dr. Angus tried to read him the notice, which
explained how he could request a hearing before the Board and present evidence to
contest the transfer, but Jackson grew hostile and refused to accept a copy of the notice.

       Jackson did not request a hearing and refused to participate when the Board met
at the month’s end to consider the transfer. The Board gave its approval and, in a
No. 19-1736                                                                           Page 3

memorandum, informed Jackson that it based its decision on Dr. Mathews’s
recommendation and its own review of Jackson’s psychiatric records. Jackson was told
he could request a review of the decision at any time, and he was entitled to a hearing
every six months.

        Jackson was transferred from Pontiac to Dixon STC in March 2011, the first of the
two transfers at issue in this appeal. Dr. Jamie Lynn Chess, a staff psychiatrist who
conducted an initial mental-health screening, observed that Jackson was illogical,
paranoid, agitated, and guarded, and she diagnosed potential paranoid schizophrenia.
Over the next six months, Jackson refused to attend his scheduled mental-health
appointments or speak with mental-health staff who visited his cell. In August, he was
transferred out of Dixon STC and eventually returned to Pontiac, where he demanded
to be taken off the psychiatric roll call. Based on his demands, mental-health staff
stopped coming to his cell.

       The following July, still at Pontiac, Jackson requested a mental-health evaluation.
A psychiatrist came to his cell, but Jackson refused to speak with him, and the
psychiatrist—after reviewing Jackson’s records—recommended a second transfer to
Dixon STC. Dr. Angus again visited Jackson in his cell to notify him of the proposed
transfer, and again Jackson became hostile, refusing to sign or accept the notice. When
the Board met a few days later and approved the transfer, Jackson refused to attend or
participate. He received a memorandum of the decision a few days later.

        The second transfer at issue occurred in late July, when several Pontiac tactical
team officers came to Jackson’s cell to transfer him. After ordering him three times to
come out of his cell, they warned him that they would use pepper spray if he did not
comply. When he still refused, they dispensed two short bursts of pepper spray into his
cell. After the fourth order, he finally left his cell, and officers led him outside, where a
nurse flushed his eyes. The officers then brought him back into the prison, where they
changed him into a fresh jumpsuit, before taking him to Dixon STC. He remained at
Dixon STC until Dr. Chess recommended that he be transferred out of the facility in
February 2013.

       Jackson brought this prisoner’s rights action against employees from Dixon and
Pontiac. He alleged, in relevant part, that mental-health staff violated his due-process
rights during the two transfers to Dixon STC, and that members of Pontiac’s tactical
team used excessive force when they extracted him from his cell during the second
transfer. The district court determined that the suit was barred by two prior lawsuits
that Jackson had filed in state court. On appeal, however, we vacated the judgment with
No. 19-1736                                                                         Page 4

regard to certain members of the mental-health staff at both prisons as well as Pontiac’s
tactical team because the suits did not cover the same claims and defendants.
See Jackson, 686 F. App’x at 372.

       On remand, the remaining defendants moved for summary judgment, and
Jackson requested counsel. The district court briefly recruited law students to represent
him, but Jackson later told the court he did not want their representation. When the
court gave him the choice of proceeding with the students or representing himself, he
chose self-representation. He later requested counsel again, but the court denied his
request on grounds that the case’s subject matter was not complex, and there was no
indication that he could not handle the case himself.

         The court ultimately entered summary judgment for the defendants. Jackson’s
procedural due-process claims failed because, although he had a liberty interest in
avoiding an involuntary transfer to a mental-health hospital, he had not identified any
fact question regarding the procedural protections he was afforded: He received notice
of the transfer, an opportunity for a hearing, and an opportunity to appeal the decision.
Substantively, he had not come forward with any evidence showing that he was not
mentally ill. Moreover, Jackson’s excessive force claim failed because, although he
asserted that he was viciously beaten and pepper sprayed by tactical team officers
during the cell extraction, video evidence contradicted these claims and showed only a
de minimis use of force. And no evidence supported Jackson’s claims that the footage
was tampered with.

        On appeal, Jackson first challenges the district court’s ruling on his due process
claim, maintaining that the Board’s decisions to transfer him were not supported with
adequate findings or evidence. Relying on Vitek v. Jones, 445 U.S. 480, 493–96 (1980), in
which the Supreme Court held that a prisoner’s involuntary transfer to a mental
hospital implicated a liberty interest protected by due process, he insists that the
Board’s transfer decisions had to contain findings that he suffered from a grave mental
illness and be supported by evidence such as behavioral incidents or descriptions of his
symptoms. Jackson reads Vitek together with Section 415.70 of the Illinois
Administrative Code, which governs involuntary psychiatric medication of prisoners,
to mean that the Board needed to find that he was “gravely disabled.”

       Jackson misapprehends Vitek as establishing an evidentiary threshold for an
involuntary transfer. Vitek held only that prisoners are entitled to notice and a hearing
before being subjected to the stigmatizing effect of a transfer to a mental hospital
together with mandatory behavior-modification treatment. Id. at 495–96. And Section
No. 19-1736                                                                             Page 5

415.70’s requirement of a “grave disability” finding is triggered only when prison staff
medicate a prisoner involuntarily. Jackson presented no evidence that Dixon STC was a
mental hospital that subjected him to mandatory programming or that he was
involuntarily medicated there. To the contrary, he admitted that the only difference
between general population and Dixon STC was that he had scheduled mental-health
appointments, which he could refuse to attend.

        Under the Illinois Administrative Code, prison staff provided Jackson with all
the process he was due. See Vitek, 445 U.S. at 488. Before any transfer can take place to a
unit like Dixon STC that specializes in mental-health care, the code requires only a
certified recommendation by a staff psychiatrist. See ILL. ADMIN. CODE 503.150; 415.20.
Inmates who do not voluntarily consent to such a transfer must receive written notice of
their right to challenge the transfer recommendation at a hearing before the Board. Id.
Here, Jackson received written notice of both proposed transfers and, when he withheld
consent, Dr. Angus attempted to explain to him how to challenge the recommendations
at a hearing. Moreover, the Board provided Jackson with written decisions explaining
that it had approved the transfers based on the staff recommendations and its own
review of his psychiatric records. And though Jackson asserts that the psychiatric
reports reviewed by the Board were false, he did not take the opportunity to challenge
them before the Board, and he has not offered any evidence supporting his assertions.

        We turn next to Jackson’s excessive force claims against the members of Pontiac’s
tactical team. Jackson argues that the district court improperly concluded that video
footage of the cell extraction in July 2012 showed only a de minimis use of force. In
affidavits, he insists that the correctional officers beat him, used pepper spray without
justification, twisted his wrists, and pressed him against the wall to provoke him when
they restrained him.

       We agree with the district court that Jackson’s assertions do not create a factual
dispute because they are clearly contradicted by video evidence. See Scott v. Harris,
550 U.S. 372, 379–81 (2007). Correctional officers violate the Eighth Amendment when
they use force “maliciously and sadistically for the very purpose of causing harm,” but
not when they apply it in good faith to maintain or restore discipline. See Hudson v.
McMillian, 503 U.S. 1, 6 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 320–21 (1986)).
Here, video footage shows that tactical team officers used two short bursts of pepper
spray on Jackson only after he disobeyed three direct orders to come out of his cell for
the transfer. See Rice ex rel. Rice v. Correctional Medical Servs., 675 F.3d 650, 668 (7th Cir.
2012) (use of pepper spray justified when inmate refused to comply with order to step
No. 19-1736                                                                          Page 6

out of cell). After he left his cell, they led him outside so that a nurse could flush his
eyes before changing him into a new jumpsuit to mitigate the effects of the pepper
spray. Though they kept him restrained, the video shows only incidental bumping,
which the district court properly concluded did not constitute excessive force.
See Fillmore v. Page, 358 F.3d 496, 504–05 (7th Cir. 2004) (inmate’s discomfort and sore
wrists from restraint during transfer were not actionable). To the extent that Jackson
continues to insist that the video footage is doctored or incomplete, he submitted no
evidence to support these assertions.

       Finally, Jackson argues that the district court erred when it refused his request to
recruit new counsel after he grew dissatisfied with the law students’ representation. He
maintains that he did not have the resources to gather evidence on his own and that he
could not be expected to competently litigate his case while the defendants were
accusing him of being mentally ill. But the court properly considered both the
complexity of the case and Jackson’s ability to litigate it himself each time he requested
counsel. See Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). Based on
Jackson’s ability to litigate multiple cases on his own for several years and our own
review of the evidence he submitted in support of his claims, we cannot conclude that
the district court abused its discretion in deciding not to recruit a second lawyer for
him. Id. at 658–69.

                                                                                AFFIRMED